Title: To James Madison from Edward Carrington, 25 November 1805 (Abstract)
From: Carrington, Edward
To: Madison, James


          § From Edward Carrington. 25 November 1805, Canton. “I have the honor to inclose you, a Duplicate of the Deposition of John Gardnier, first Officer of the Ship New Jersey of Philadelphia, stating the outrage committed onboard that Ship, by the Officers of His Britanic Majesty’s Brig, Harier, commanded by Captain Ratsey, and Duplicates of two Letters, address’d to Captain Ratsey on the subject of that violence.
          “Some days having pass’d, without receiving any answer to the Letters address’d to Captain Ratsey, I conceived it necessary, to make a representation to the Chinese Government, of the indignity offered to the Flag of the United States, in the Port of Canton, by the Officers of His Britanic Majesty’s Brig Harier, and claim that protection due to a friendly nation.
          “Accordingly I prepared a representation, (a Copy of which I now inclose you) Stating the circumstances of this outrageous violence, but I lament, that I have not been able to present it to the Government.
          “All communications from Foreigners to the Chinese Goverment, are made by the Hong or Security Merchants, to whom I have made repeated application, but without success; they always answering, that their Goverment do not, nor will not, take cognizance of disputes between Foreigners, altho’ they arise within their Territory; however I am not disposed to receive this answer as a Conclusive one of the Goverment, and it is my intention, to make a further exertion to present the representation.
          “As the Chinese Goverment do not recognize Foreign Ministers or Consuls, I considered it advisable, to join the American Merchants residing at Canton, and the Super Cargoes and Commanders of the American Ships, with me in the representation, hoping it would have the desired influence with their several Security Merchants, to encourage them to present the same to their Goverment, and give to our Complaints their full force; but as the Hong Merchants are So extremely cautious of meddling with anything that regards their Goverment, I fear it will not be possible thro’ them, ever to obtain any satisfaction.
          “The Brig Harier left this Port about the 25th. October, (carrying with her the Said Richard Weldon) and has taken her Station in the River of Canton a small distance without the Bocca Tygris, where She has been joined by His Britanic Majesty’s Ships the Phaeton and Cornwallis, and where they bring too all Amercian [sic] vessels bound to or from this Port, for the purpose of examining their Papers and Seaman.”
        